Citation Nr: 9931342	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  99-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Togus, Maine


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
reimbursement for or payment of medical services incurred as 
a result of unauthorized medical treatment rendered by John 
J. Padavano, D.O. on July 23, 1997.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to 
April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the VA Medical 
& Regional Office Center (VAM&ROC) in Togus, Maine, denying 
reimbursement for or payment of the cost of unauthorized 
medical treatment rendered by John J. Padavano, D.O. on 
July 23, 1997.


REMAND

A review of the record reveals that on the veteran's 
August 1999 substantive appeal (SA), he requested a Travel 
Board hearing to present evidence in the instant claim. There 
is no evidence in the claims folder to indicate that this 
hearing has been scheduled or withdrawn by the veteran.  
Therefore, a Travel Board hearing should be scheduled for him 
pursuant to 38 C.F.R. § 20.700 (1999).  

The veteran's medical administrative records file is not 
available for review.

Accordingly, this case is REMANDED to the VAM&ROC for the 
following action: 

1.  The veteran's medical administrative 
records file should be obtained and 
associated with the claims folder.

2.  The VAM&ROC should take appropriate 
action and schedule a Travel Board 
hearing for the veteran.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b).  

Thereafter, the claims folder, and medical administrative 
records file, should be returned to the Board for further 
appellate review.  No action is required of the veteran until 
he receives further notice.  The purpose of this remand is to 
accord the veteran due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


